
	

114 HR 2525 IH: Hero Street USA Commemorative Coin Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2525
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mrs. Bustos (for herself, Ms. Linda T. Sánchez of California, Mrs. Napolitano, Ms. Roybal-Allard, Ms. Ros-Lehtinen, Mr. Aguilar, Mr. Gallego, Ms. Frankel of Florida, Mrs. Lawrence, Mr. Becerra, Ms. Velázquez, Mr. Sires, Mr. Castro of Texas, Mr. Swalwell of California, Mr. Vela, Mr. Vargas, Ms. Michelle Lujan Grisham of New Mexico, Mr. Cuellar, Mr. Sarbanes, Mr. Ben Ray Luján of New Mexico, Mr. Hinojosa, Mr. Pocan, Mr. Cárdenas, Mr. Ted Lieu of California, Mr. Gutiérrez, Mr. Ruiz, Mrs. Dingell, Mr. Costa, Ms. Kuster, Mr. Grijalva, Ms. Brownley of California, Ms. Clark of Massachusetts, Ms. Loretta Sanchez of California, Mr. Pierluisi, Mr. Curbelo of Florida, Mr. Diaz-Balart, Ms. Herrera Beutler, Mr. Bishop of Georgia, Ms. Duckworth, Ms. Gabbard, Mr. Serrano, Mr. Walz, Mr. Rodney Davis of Illinois, Mr. Yoder, Mrs. Roby, Mr. Ashford, Ms. Edwards, Ms. Adams, Ms. Sewell of Alabama, Mr. McNerney, Mr. Garamendi, Mr. Price of North Carolina, Mr. Quigley, Mr. Ruppersberger, Mr. Higgins, Mr. Conyers, Mr. Al Green of Texas, Mr. Jones, Mrs. Kirkpatrick, Mr. Blumenauer, Mr. Nolan, Mr. Shimkus, Mr. Brooks of Alabama, Mr. Kilmer, Mrs. Torres, Miss Rice of New York, Mr. Perlmutter, Mr. Sablan, Mr. Bost, and Mr. Kinzinger of Illinois) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in recognition and celebration of Hero
			 Street USA.
	
	
 1.Short titleThis Act may be cited as the Hero Street USA Commemorative Coin Act. 2.FindingsCongress finds the following:
 (1)In 1968, 2nd Street of Silvis, Illinois, was renamed Hero Street, a tribute to the sacrifice and patriotism of its residents.
 (2)Many Mexican families immigrated to Silvis during the 1920s and 1930s, seeking work with the local railroad line, and settled on 2nd Street, where low-cost housing was available to railroad workers and their families.
 (3)When the United States entered World War II, the young men of 2nd Street answered the Nation’s call to serve. Of this first generation of 2nd Street residents, six were killed in World War II and two in the Korean Conflict.
 (4)Despite tragedy, a strong tradition of military service persisted within this small, historically Latino community as the younger generations enlisted or were drafted.
 (5)Today, over 100 men and women from Hero Street have served in the Armed Forces of the United States, a concentration higher than any other street comparable in size.
 (6)The legacy of these brave soldiers has transformed this small street into a point of national pride, and a park and monument have been built in Silvis to honor the 8 deceased service members as well as all who have served in the United States Military.
 (7)2018 will mark the 50th anniversary of Hero Street’s renaming. 3.Coin specifications (a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins in commemoration of the semi centennial of the naming of Hero Street:
 (1)$5 gold coinsNot more than 50,000 $5 coins, which shall— (A)weigh 8.359 grams;
 (B)have a diameter of 0.850 inches; and (C)contain 90 percent gold and 10 percent alloy.
 (2)$1 silver coinsNot more than 400,000 $1 coins, which shall— (A)weigh 26,73 grams;
 (B)have a diameter of 1.500 inches; and (C)contain at least 90 percent silver with the remainder copper.
 (3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall— (A)weigh 11.34 grams;
 (B)have a diameter of 1.205 inches; and (C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.
 (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
 (a)In generalThe design of the coin minted under this Act shall be emblematic of Hero Street USA. (b)Designation and inscriptionOn each coin minted under this Act, there shall be—
 (1)a designation of the value of the coin; (2)an inscription of the year 2018; and
 (3)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. (c)SelectionThe design for the coins minted under this Act shall be—
 (1)selected by the Secretary, after consultation with the Commission of Fine Arts; and (2)reviewed by the Citizens Coinage Advisory Committee.
				5.Issuance of coins
 (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. (b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of coin under this Act.
 (c)Period for issuanceThe Secretary may issue coins under this Act only during the period beginning on January 1, 2018, and ending on December 31, 2018.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coin;
 (2)the surcharge provided in section 7(a) with respect to such coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
 (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of the coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge of—
 (1)$35 per coin for the $5 coin; (2)$10 per coin for the $1 coin; and
 (3)$5 per coin for the half-dollar coin. (b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be paid to the Wounded Warrior Project to carry out the organization’s mission of honoring and empowering our Nation’s wounded warriors.
 8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— (1)minting and issuing coins under this Act will not result in any net cost to the Federal Government; and
 (2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.
			
